DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of US Patent Application No. 16/685,927 filed 15-NOV-2019 which claims the benefit of US Provisional Application number 62,768,499, filed 16-NOV-2018, which is incorporated in its entirety by this reference.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2021 and 02/23/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 4, 6 – 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 5,991,691).
As to claim 1, Johnson (US 5,991,691) discloses a method for determining a position of a GNSS receiver (col. 6 ll. 7 “position and floating ambiguity data (1 Hz) form Kalman filters 322, 342 and 326.” See also Fig. 3 “Relative Position and Velocity”) comprising: 
at the GNSS receiver, receiving a set of satellite observations (Fig. 1 items 110 – 140), 
the set of satellite observations associated with a set of satellites wherein each satellite observation of the set of satellite observations is associated with an observation epoch (col. 7 ll. 5 – 8 “epoch”); 
independently determining an integer ambiguity hypothesis at each of a plurality of Kalman filters (col. 6 ll. 44 – 48 “independent Kalman filters 322, 324 and 326, … ambiguity estimator 332, 334, or 336, …”  see also col. 12 ll. 12 – 14 “three Kalman filters use different SVs …”) when a residual value associated with each filter of the plurality of filters is less than a residual threshold (col. 10 ll. 45 – 65 “residuals near to zero are identified and kept as a candidate ambiguity set … provide a solution with the required integrity.”), 
determining a converged integer ambiguity based on the respective integer ambiguity hypotheses (col. 11 ll. 13 – 20 “converge on the ambiguities.”); and
determining the position of the GNSS receiver based on the converged integer ambiguity (col. 7 ll. 53 – 55 “converge to an absolute position.”).
As to claim 2, Johnson discloses the method of Claim 1, further comprising correcting the set of satellite observations based on a correction derived from satellite observations measured by a reference station (Fig. 1 items 102 and 104 either of which can serve as the reference for the other.).
As to claim 3, Johnson discloses the method of Claim 1, wherein the plurality of filters comprises a Kalman filter (col. 11 ll. 16 “Kalman filter”).
As to claim 4, Johnson discloses the method of Claim 1, wherein each filter of the plurality of filters processes satellite observations of the set of satellite observations associated with sequential observation epochs (col. 7 ll. 7 – 8 “previous epoch to keep a running total …”  see also col. 10 ll. 48 – 49 “repeated epoch by epoch …”).
As to claim 6, Johnson discloses the method of Claim 1, wherein two or more filters of the plurality of filters process common satellite observations from the set of satellite observations (col. 6 ll. 3 – 4 “The Kalman filters … are each 9+(n-1) state Kalman filters, where “n” is the number of SVs in view.”).
As to claim 7, Johnson discloses the method of Claim 1, further comprising: measuring sensor data contemporaneously with receiving the set of satellite observation (Fig. 2 item 202); and 
wherein each filter of the set of filters uses the sensor data to determine the ambiguity hypothesis (col. 9 ll. 16 – 17 “initial estimate of the integer ambiguities …” Fig. 2 item 208).
As to claim 10, Johnson discloses the method of Claim 1, wherein the GNSS receiver is mounted to a vehicle (Fig. 1 item 102 or 104), wherein the method further comprises determining a location of the vehicle based on the receiver position (Yes, the receiver’s position and the position of the vehicle that receiver is located on are the same.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being obvious over Johnson in view of Vollath (US 2007/0120733).
As to claim 5, Johnson does not teach the method of Claim 1, wherein each filter of the plurality of filters processes satellite observations of the set of satellite observations associated with nonsequential observation epochs.
In the same field of endeavor, Vollath teaches “compute precise satellite position for the simultaneous data measured (Para. 68).”
In view of the teachings of Vollath, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Vollath to Johnson in order to make the satellite observations in Lin simultaneous thus lessening computation time thereby improving efficiency.
Claims 8 – 9 are rejected under 35 U.S.C. 103 as being obvious over Johnson in view of Leandro (US 2012/0154214).
As to claim 8, Johnson does not teach the method of Claim 7, wherein the sensor data comprises inertial measurement unit data.
In the same field of endeavor, Leandro teaches aided INS (Para. 581).
In view of the teachings of Leandro, it would have been obvious to a person having ordinary skill in the art to combine GNSS with INS because one of ordinary skill understands that GNSS systems can lose signal while the INS can continue to update position and GNSS systems can initialize INS that has been moved, e.g. towed/taxied, while powered off.  Also, drift can be minimized while using both.
As to claim 9, Johnson does not teach the method of Claim 1, further comprising fixing the ambiguity hypothesis determined by each filter of the plurality of filters to an integer value using the LAMBDA method.
In the same field of endeavor, Leandro teaches LAMBDA (Para. 675).
In view of the teachings of Leandro, it would have been obvious to a person having ordinary skill in the art to apply LAMDA to the integrity solution as taught by Johnson in order to apply least squares techniques that would improve the efficiency of the filtering process thus optimizing the result.  
Allowable Subject Matter
Claims 11 – 20 are allowed.  The closest prior art Johnson does not teach the limitation wherein subsets of satellite observations of the set of satellite observations are sampled by a filter of the plurality of filters according to a predetermined pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hide (US 2018/0180743) teaches “As shown schematically in FIG. 1, the second Kalman filter 102 receives carrier range ambiguity data 126, which is based on carrier range ambiguity values estimated in the first Kalman filter 100. The second Kalman filter 102 receives the carrier range ambiguity data as measurements into the measurement update module 118. The second Kalman filter 102 is therefore able to determine the a posteriori estimate of second state vector based on the carrier range ambiguities without having to estimate them as state variables (Para. 72).”  Also, Lin (US 6,424,914) teaches “Returning to FIG. 3, when the current ambiguity set from the IASS is different from the one(s) from the previous epoch(s), the current ambiguity set becomes a new member of an estimator bank 321 and a corresponding weight bank 322. When the current ambiguity set is the same as one of the previous ambiguity set(s) in the estimator bank 321, the number of Kalman filters in the estimator bank 321 remains. The complete form of the estimator bank 321 and weight bank 322 is depicted in FIG. 6. The process for establishing the estimator bank 321 and weight bank 322 is shown in FIG. 5 and comprises the following steps: 1. Search the integer ambiguity set at the first epoch of the search window by using the IASS.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648